 130DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, that she was entitled to vote in the election,'-' and shall adopt thehearing officer's recommendations that the challenge to Wagner'sballot be overruled and her ballot opened and counted.As previously noted, the Employer, in its exceptions, also requesteda ruling on an objection, raised for the first time at the hearing, thatthe Petitioner interfered with the election by transporting Trisolineto the plant on election day for the purpose of voting. This objectionis untimely.12Moreover, the conduct in question did not constituteinterference with the election.'3Accordingly, the objection is over-ruled.DirectionAs part of the investigation to ascertain representatives for the pur-posesof collective bargaining with Reidbord Bros. Co., Blairton,Pennsylvania, it is hereby directed that the Regional Director forthe Sixth Region shall, pursuant to the Rules and Regulations of theBoard, within ten (10) days from the date of this Direction, open andcount the challenged ballot of Dorothy Wagner, and shall thereafterprepare and cause to be served upon the parties a second supplementaltally of ballots, including therein the count of this challenged ballot.MEMBER MURDOCKtook no part in the consideration of the aboveSecond Supplemental Decision and Direction."Contrary to the implication of the Employer, the record, in our opinion,fails toestablish thatWagner perpetrated any "fraud" on theBoard's processes.12ConsolidatedVultee Aircraft Corporation, 72NLRB 497; cf.J. I. Case Company,85 NLRB 576.toHoague-Sprague Corporation,80 NLRB 1699;HarryManaater&Bro.,61 NLRB 1373.INTERNATIONAL BROADCASTING CORPORATION (KWKH)andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL.Case No.15-CA-3192.May 16, 1952Decision and OrderOn August 15, 1951, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief, andrequested oral argument.All parties participated in oral argument before the Board on April8, 1952.The Board has reviewed the rulings of the Trial Examiner and finds99 NLRB No. 25. INTERNATIONAL BROADCASTING CORPORATION(KWKH) 131that no prejudicial error' was committed.' i The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, the contentions advanced at oral argument, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendationsof the Trial Examiner, with the followingexceptions,additions,and modifications : 2I The Respondent contended in its brief and at oral argument that it was denied dueprocess of law for the following reasons :1.That the Board's Rules and Regulations, while requiring the Respondent to answerthe complaint within 10 days after service thereof upon the Respondent, do not expresslyprovide adequate opportunity for the filing prior to answer of a motion to attack thesufficiency or definiteness of the complaintHowever, nothing in the Board's Rules precludethe filing or granting of such a motion In fact, Section 102 24 thereof (National LaborRelations Board Rules and Regulations, Series 6) expressly authorizes the filing of pretrialmotions.Had such a motion been filed in advance of the answer coupled with a requestto the Regional Director for an extension of time to answer until after the disposition ofthe motion, the Regional Director would have been authorized under the Rules to grantthe extension requested.See Section 102 22 of the Rules.The gravamen of Respondent's contention is, however, that to satisfy due process theBoard's Rules must not only permit, but mustrequire,that time to answer be extendeduntilafter the disposition of a motion. attacking the sufficiency or definiteness of a com-plaint.Respondent cites no authority for this specific contention.However,assuming,arguendo,that this contention is sound, it does not appear that the Respondent was prej-udiced by the alleged deficiency in the Rules.Respondent filed an answer within the 10-dayperiod allowed, denying that it had committed the unfair labor practices set forth in thecomplaint.Respondent at no time before filing the answer, or indeed prior to the hearing,filedany motions attacking the complaint or requested any extension of time to answer.At the hearing, Respondent filed a motion attacking the definiteness of one paragraphof the complaint (paragraph XII).This motion was denied by the Trial Examiner.Respondent does not contend, nor may we assume, that the Trial Examiner's denial of thisparticular motion was based on anything other than the Trial Examiner's view that thecomplaint was, in fact, sufficiently definite.Accordingly, if Respondent has been prej-adicedMby the Examiner's ruling, such prejudice is not attributable to any alleged defect inthe Rules but solely to the action of the Trial Examiner in denying Respondent's motionon the merits.We find, moreover, that the Examiner's ruling, itself, was not prejudicial error, as therewas no showing by the Respondent that the denial of its motion for a more definite state-ment of the allegations in paragraph XII of the complaint hindered it in' presenting testi-mony in its defense, or in availing itself of its right to cross-examine witnesses.Theruling is therefore affirmed.2.That the Respondent was further handicapped in preparing its defense by the TrialExaminer's denial of its request for a 10 or 15 days' continuance, after the close of the Gen-eral Counsel's case.However, here again Respondent fails to show specifically in whatrespect it was prejudiced.Before denying the Respondents request for a continuance,the Trial Examiner inquired whether Respondent intended to call any witnesses other thanfourrepresentatives of management who had been present rthroughout the presentation ofthe'General Counsel's case.Respondent's counsel stated' that-he had no present intentionto call any other witnesses and no others were in fact called.Absent any other showingon this point, we find that Respondent suffered no prejudice from the Examiner's denial ofany extended postponement of the hearing, and his ruling is hereby affirmed.The Respondent contended further that the Trial Examiner was biased. A review of therecord convinces us that this contention is without merit, and it is hereby rejected.2We note, and correct, the following minor inaccuracies in the Trial Examiner's findings,which do not affect the validity of his ultimate conclusions, nor our concurrence therein :(1) The Union's request to withdraw its representation petition was granted by the BoardonAugust18, and not on April 18, as stated in the section of the Intermediate Reportentitled "Background" ; (2) the interrogation of Sorkin occurred immediately after he washired, and not, as found by the Examiner in section 111 A, 2, d, while his employmentwas under consideration ; (3) in, resolving the date of the occurrence of the newscast inci-dent in connection with the discharge of Crawford, the reference in the IntermediateReport to "Cudabac and Marshall" should read "Cudabac and Crawford" ; (4) the recorddoesnot support the Examiner's finding that Assistant Station Manager Robertson askedMarshall for awrittenrather than an oral statement renouncing the Union. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We find, inagreementwith the Trial Examiner, that the Unionon March 23, 1950, represented three of the Respondent's five an-nouncersand both of its two control board operators; that on thatdate the Union advised the Respondent by letter that it had been desig-nated by the majority of the announcersandcontrol board operators astheir representative, and requested recognition as the representative ofthat unit and a bargaining conference; that, at the same time, theUnion filed a representation petition with the Board covering the sameunit as was set forth in the above letter; that the Respondent, on March30, 1950, refused to recognize the Union until it was determined thatthe Union "represents a majority of the employees in all appropriateunit." 3However, beginning around March 15, 1950, even before receiptof the Union's letter, the Respondent, as found by the Trial Examiner,launched a campaign of unlawful interrogation and threats of reprisal,which was calculated to restrain, coerce, and discourage its employees,particularly the announcers, from joining,4 or remaining members of,the Union. This campaign culminated in the discriminatory dischargein September and November of Crawford and Marshall, who werethen the sole remaining union adherents in the appropriate unit. TheUnion, having in the meantime withdrawn its representation petition,filed the instant charges, alleging violations of Section 8 (a) (1), (3)and (5) of the Act.Like the Trial Examiner, the Boardunanimouslyfinds that by itscampaignof interrogation, threats of reprisal, and other actsof inter-ference,restraint, and coercion, detailed in the Intermediate Report,the Respondent violated Section 8 (a) (1) of the Act, and that thedischarges of Crawford and Marshall were discriminatory, in viola-tion of Section 8 (a) (3) and (1) of the Act.2.We find, also, that it would effectuate the policies of the Actto issue anorder directing the Respondent to bargain with the Union,upon request, as the representative of the announcers 5We reach thisconclusion,even though a majority of the Board (ChairmanHerzog,Member Murdock and Member Peterson) does not find that the Re-8 In the representation case,the Board on August 8, 1950, found that the combined unitof announcers and control board operators sought by the Union was not appropriate, butthat the only appropriate unit was one limited to announcers.An election was directedin that unit, but the petition was later withdrawn.90 NLRB No 218.*Thus, when Sorkin was hired as a replacement for Cudabac,a member of the Union,he was interrogated as to his union sympathies and admonished not to get"mixed up inany union activities."5 Chairman Herzogwould not issue a bargaining order in this case,in view of themajority holding on the merits that there was no violation of Section 8 (a) (5). TheChairman dissentsto that extent from his colleagues'Decision and Order,beiieying onprecedent that the remedy directed,however befitting in fact, is inappropriate in law. INTERNATIONAL BROADCASTING CORPORATION (KWKH)133spondent's refusal to recognize the Union on March 30 violated Section8 (a) (5) of the Act.6While the Board's bargaining orders have generally been predicatedan a finding that a Respondent had unlawfully refused to bargain,the Act does not preclude the Board from issuing such an order toremedy unfair labor practices other than those proscribed by Section8 (a) (5).'Section 10 (c) of the Act empowers the Board to prescribesuch affirmative action as will "effectuate the policies of the Act."Whether or not the Respondent was entitled to question the appro-priateness of the unit proposed by the Union on March 23 and to seeka resolution of that question by the Board, it clearly was not privilegedto utilize the delay necessarily incident to a Board proceeding toengage in coercive conduct, such as threats of reprisals and inter-rogation calculated to deter its nonunion announcers from joining theUnion, and its union announcers from remaining members thereof. Itwas the duty of the Respondent to refrain from disturbing the statusquo by coercive conduct pending the resolution of the representationquestion, and to permit the Union to have a free opportunity to increaseand retain its membership by legitimate organizational activity andto participate in a free and uncoerced election, which would determinewhether or not it was the statutory representative of the announcers.This the Respondent failed to do.By its coercive conduct found here-in and detailed in the Intermediate Report, Respondent nullified theorganizational efforts of the Union during the preelection period,thereby preventing the holding of a free election and depriving theUnion of any prospect of success in the balloting.Moreover, withina few months after the petition had been withdrawn, Respondent dis-criminatorily discharged the only remaining union announcers, Mar-shall and Crawford, thereby forestalling any possible resurgence ofunion activity among the announcers.As a result of this unlawful conduct, the Union, which on March23 represented a majority of the employees in the unit which theBoard subsequently found appropriate, found itself in November6Chairman HerzogandMemberMurdockfind that there was no such violation because,in view of the Board's finding of the inappropriateness of the combined unit of announcersand control operators embraced in the Union's own request for bargaining, the Respondentwas under no statutory duty to honor that request.Member Peterson,while believing that the Respondent would have been under a dutyto honor this request by the Union in the absence of a good faith doubt as to the appro-priateness of the unit,finds that the Respondent did in fact entertain such a doubt, andlawfully declined to bargain for that reason.v See D. H. HolmesCo., Ltd,Y.N. L.R. B.,179 P.2d 876(C A 5, 1950),enfg. as mod81 NLRB 753.There, although reversing the Board'sfinding that the respondent hadviolated Section 8(5) of the Act,the court affirmed the Board's bargaining order as ameans of remedying the respondent's violations of Section 8 (a) (1) of the Act. Seefurther discussion of this case in the text below.215233-53-10 134DECISIONS OF NATIONALLABOR RELATIONS BOARDwithout a single adherent among the announcers, and without anyimmediate prospect of achieving certification as the representative ofthe announcers.In a strikingly similarlycase 8the Court of Appeals for the FifthCircuit, found, as does the majority of the Board here, that therespondent's refusal to bargain was not unlawful. It neverthelessheld in effect, that, as the Union's subsequent loss of majority wasattributable to the Respondent's unlawful preelection campaign ofthreats of reprisal and promises of benefit, a provision requiring theRespondent to bargain with the Union, upon request, was directed tothe situation calling for redress and was therefore an appropriateremedy to eradicate the effects of Respondent's unfair labor practicesand to effectuate the policies of the Act.The result reached in theHolmescase is consistent with the principle enunciated by the SupremeCourt in theFranks Bros.case," that an employer should not be per-mitted to profit by his own wrong, when he pleads, as a bar to a bar-gaining order, a loss of the Union's majority which resulted from hisown illegal acts.In the instantcase,as in theHolmescase, the Respondent's unlawfulpreelection campaign precluded any possibility of the Union's achiev-ing certification through the exercise by the employees of a free anduntrammeled choice.We find therefore that an order requiring theRespondent to bargain with the Union, upon request, as the represent-ative of the announcers is necessary to effectuate the policies of theAct.As in theHolmescase,such an order will serve merely torestore the Union to the status of the exclusive bargaining representa-tive of the announcers, a status which it occupied on March 30, 1950,before the Respondent intensified its unlawful antiunion activity.The Respondent will thereby be prevented from profiting by its ownwrongful conduct in precluding a free election and certification ofthe Union.2.Members Houston and Styles are in full agreement with Mem-bersMurdock and Peterson in issuing a bargaining order for thereasons already given.However, in addition and independently ofthe foregoing basis, Members Houston and Styles would also predicatethe bargaining order on Respondent's refusal to recognize, or bargainwith, the Union on March 30, 1950.Because the Union at that timerepresented a majority both in the actual appropriate unit (of an-nouncers), and in the requested unit (of announcers and control op-erators), they would find that the Union's letter of March 23 con-D. H. Holmes Co., Ltd. v. N. L. R.B., supra.Franks Bros.Company v.N. L. R. B.,321 U. S. 702, 704. INTERNATIONAL BROADCASTING CORPORATION (KWBH)135stituted a proper request for bargaining.1°They would find, further,in view of the antiunion campaign conducted by the Respondent co-incidentally with the Union's organizational activity, involving as itdid unlawful interrogation and threats of reprisal, and culminating inthe discriminatory discharge ,of the two remaining members of theUnion in the announcer's unit, that the Respondent's refusal to bar-gain was not in fact motivated by any good faith doubt as to theUnion's majority status or the appropriateness of the unit sought, butrather by a rejection of the collective bargaining principle and by adesire to gain time in which to undermine the Union."'Members Houston and Styles would find, therefore, that the Re-spondent violated both Section 8 (a) (5) and (1) by its refusal toaceede'to the Union's request of March 23 for a bargaining conference.OrderUpon the entire record in the case,and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor RelationsBoard hereby orders that International Broadcasting Corporation,Shreveport,Louisiana,its officers,agents, successors,and assigns,shall :1. Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers,AFL, orany other labor organization of its em-ployees, by discriminating in regard to the hire and tenure of theiremployment or any term or condition of employment.(b) Interrogating its employees as to their sentiments towardsInternational Brotherhood of Electrical Workers,AFL, or any otherlabor organization of its employees or threatening its employees withreprisals for joining any labor organization.(c)Requesting statements in writing of its employees setting forththeir sympathies and intentions concerning International Brother-hood of Electrical Workers,AFL, or any other labor organizationof its employees.(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform labor organizations,to join or assist International Brotherhoodio SeeBarlow-Haney Laboratories,Inc.,65 NLRB 928, whereMembers HoustonandStylesbelieve that the majority opinion indicated that a request for bargaining even in aninappropriateunit would be valid where,as in the instant case, the union represented amajoritybothin the requested unit and in the lesser, appropriate unit.uEverett Van Klecck d Company,Inc.,88 NLRB 785, enfd.189 F. 2d 516(C. A. 2) ;Joy Silk Mills,85 NLRB 1263, enfd.185 F.2d 732 (C. A. D. C.);Dismuke Tire and RubberCompany, Inc.,93 NLRB479; N.L. R. B. v. Clarksburg PublishingCo., 120 F.2d 976;N. L. R. B.v.Boles-Coleman Lumber Co,98 F.2d 18, 22. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Electrical Workers, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from any andall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Paul Crawford and Vendex F. Marshall immediateand full reinstatement to their former or substantiallyequivalentpositions, without prejudice to their seniority and other rights andprivileges previously enjoyed.(b)Make whole Paul Crawford and Vendex F. Marshall for anyloss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, in accordance with the section of theIntermediate Report entitled "The Remedy."(c)Upon request, bargain collectively with International Brother-hood of Electrical Workers, AFL, as the exclusive bargaining agentof all its announcers, excluding supervisors, with respect to rates ofpay, wages, hours of employment, and other conditions of employmentand, if an understanding is reached, embody such understanding in asignedagreement.(d)Post at its main control room in Shreveport, Louisiana, copiesof the notice attached hereto marked "Appendix A." 12 Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being signed by the Respondent's representative,be posted by the Respondent and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Upon request, make available to the Board for examination, andcopying all payroll and other records necessary to determine theamount of back pay due under the terms of this Order.(f)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be, and it herebyis,dis-missed insofaras it allegesthat the Respondent violated Section 8 (a)(5) of the Act.12 In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." INTERNATIONAL BROADCASTING CORPORATION (KWKH)137Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE, WILL NOT by interrogation, threats of reprisal, or in anyother manner interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization to form labor or-ganizations, to join or assist INTERNATIONAL BROTHERHOOD orELECTRICAL WORKERS, AFL, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to re-frain from any and all such activities except to the extent thatsuch right may be affected by an agreement requiring member-bership in a labor organization as a condition of employment asauthorized in section 8 (a) (3) of the Act.WE WILL NOT discourage membership in INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS, AFL, or any other labor organ-ization of our employees, by discriminating in any manner withregard to their hire and tenure of employment, or any term orcondition of employment.WE WILL offer to Paul Crawford and Vendex F. Marshall im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority andother rights and privileges previously enjoyed.WE WILL make whole Paul Crawford and Vendex F. Marshallfor any loss of pay suffered by them by reason of the discrimina-tion practiced against them.WE WILL bargain collectively, upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,wages, hours of employment, and other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is :All announcers at Station KWKH, excluding all other em-ployers and supervisors as defined in the National Labor Re-lations Act.All our employees are free to become, remain, or refrain from be-coming, members of the above-named union or any other labor organ- 138DECISIONSOF NATIONALLABOR RELATIONS BOARDzation except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the amended Act.INTERNATIONAL BROADCASTING CORPORATION,Employer.By ----------------------------------------------(Representative)(Title)Dated --------------------Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed and served upon Respondent on September 25, 1950, byInternational Brotherhood of Electrical Workers, AFL, herein called the Unionand the IBEW, and upon an amended charge filed and served on November 21,1950, the General Counsel of the National Labor Relations Board, herein calledthe General Counsel and the Board, by the Regional Director for the FifteenthRegion (New Orleans, Louisiana), on April 11, 1951,issued hiscomplaintagainstInternational Broadcasting Corporation (KWKH), herein called Respondent,alleging that Respondent had engaged in-and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (3), and(5) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act. Copies of the charge and notice of hearingwere duly served upon the parties.With respect to the unfair labor practices the complaint allegedin substancethat at all times since on or about March 28, 1950, Respondent has failed torecognize and bargain collectively with the Union; that Respondent dischargedPaul E. Crawford on or about September 21, 1950, and Vendee F. Marshall onor about November 14, 1950, because of their union activitiesand has failedand refused since those dates to reinstate them ; and thatsinceon or aboutMarch 28, 1950, Respondent has interfered with, restrained, and coerced itsemployees by interrogating employees, by encouraging employees to write andsign letters expressing their loyalty to Respondent and hostility to the Union, byadvising employees that it knewthe namesof the partiesresponsible forbringing the Union into Respondent's radio station, by advising employees thatif they remained loyal to Respondent they would be retained in Respondent'semploy after those responsible for theunion campaignwere terminated, andby asking new applicants for employment whether or not they weremembersof a unionand advising them not to get mixed up with the Union.In its answer filed April 23, 1951, Respondent admitted the commerce factsalleged in the complaint, admitted the discharge of Crawford and Marshall onthe dates stated in the complaint and the refusal to reinstate them, but denied thecommission of any unfair labor practices. The answer averred further, in effect,that the General Counsel was without authority to issue the complaint hereinand the Board is without authority to decide this case because on August 8, 1950,'the Board ordered an election among all announcers at KWKH and because onAugust 18, 1950, the Board granted the request for permission 'to withdraw thepetition filed August 16, 1950, by the Petitioner, International Brotherhood ofElectrical Workers, AFL, the charging party herein.Pursuant to notice,a hearingwas held in Shreveport,Louisiana, from May 15 toMay 18, 1951, before Alba B. Martin, the undersigned Trial Examiner. TheGeneral Counsel and the Respondent were represented by counsel and the charg-ing Union was represented by an international representative.All parties par-1Case No.15-RC-367. INTERNATIONAL BROADCASTING CORPORATION (KWKH)139ticipated In the hearing and were afforded opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertaining to the issues.Throughout the hearing Respondent contended that it was unable to obtain dueprocess in this ' proceeding because yin effect the Board's-Rules Pand Regulationsand the notice of hearing, by requiring the filing of an answer within 10 days fromthe service of the complaint, foreclosed Respondent from making certain pre-liminary motions such as a motion for a bill of particulars, a motion of vagueness,or a motion to make more definite and certain, before filing its answer.The factthat the Rules and Regulations do not make specific provision for the filing ofsuch preliminary motions prior to the filing of the answer does not mean thatthey foreclose the filing of such motions.Respondent could have filed such pre-liminary motions during the specified 10-day period or it could have requestedan extension of time for filing its answer under Section 102.22 of the Rules andRegulations for the purpose of first making certain preliminary motions.Thisit did not do.Any prejudice to it resulted therefore from its own failure ratherthan from the Board's Rules and Regulations. The General Counsel's motionto amend his complaint so as to allege March 25, 1950, rather than March28, 1950, as the date since when Respondent has failed to recognize and bargainwith the Union, and has interfered with, restrained, and coerced its employees,was granted.The General Counsel's motion to conform the pleadings to theproof was granted in part and denied in part.Decision was reserved upon Re-spondent's motions to dismiss made at the conclusion of all testimony.Thesemotions are hereby disposed of in accordance with the conclusions and recom-mendations below.No brief was received from any party.Upon the entire record in the case and from observation of the witnesses, Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTInternational Broadcasting Corporation, a Louisiana corporation with its prin-cipal office and place of business at Shreveport, Louisiana, operates in Shreveportradiostation KWKH under license from the Federal Communications Commis-sion.KWKH operates on 50,000-watt power day and night, unlimited hours, ona 1 (b) clear channel frequency. Station KWKH is affiliated with the ColumbiaBroadcasting System and approximately 44 percent of the broadcasting timeof Station KWKH is consumed in broadcasting Columbia network programs,commercial and sustaining, piped into the principal control board of the stationin Shreveport from outside the State of Louisiana. The primary coverage of thestation is north Louisiana, west Louisiana, east Texas, and south Arkansas. It isheld that Respondent is engaged in commerce within the meaning of the Act.II.THEORGANIZATION INVOLVEDInternational'Brotherhood of Electrical Workers, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2 (5)of the,Act.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.BackgroundDuringthe first 3 months of 1950 the charging Union, through its intetna-tionalrepresentative, 0. L. Johnson, undertook to organize certain of the em-ployees of three radio stations in Shreveport, Louisiana, KRMB,KENT, anda Section 102.20. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDKTBS, none of which is directly involved herein.During those months lie wasin and out of Shreveport, usually being in Shreveport for about 3 days at a time.His headquarters were in Birmingham, Alabama.On March 23, 1950, five employees of radio station KWKH, including threeannouncers (Paul Crawford, Vendex F. Marshall, William Cudabac) and twocontrol room operators, called on Johnson at his hotel, discussed the Union,and signed cards authorizing the Union to represent them for collective bar-gaining purposes.On that day or the next Johnson wrote Henry B. Clay,general manager of station KWKH, claiming a majority of his announcers andcontrol board operators, and requesting recognition and a date for a conference.Clay testified that for "several months" before lie received Johnson's letter hehad known of the Union's efforts to organize the other stations in Shreveport.March 30, 1950, Clay wrote Johnson refusing recognition "until it has beendetermined that the Union named represents a majority of the employees in anappropriate bargaining unit."Upon a petition filed by the Union March 24, 1950, in Case No. 15-RC-367, theBoard conducted a hearing May 4, 1950, and on August 8, 1950, directed that anelection be held within 30 days from that date. April 18 the Board granted theUnion's request, filed August 16, to withdraw its petition, and closed the case.Elections were held at the other radio stations in Shreveport during August,with what result the record does not revealAbout the middle of March 1950, according to Vendee F. Marshall, a crediblewitness, he was called into General Manager Clay's office. Clay told Marshallthat he had heard rumors that the employees were trying to organize the sta-tion, and asked Marshall what he knew about it and how he felt about it.Marshall replied that there had been discussions about forming a union, thatthe Union involved was the IBEW ; that he didn't know much about the IBEWand that he wasn't for it. Clay stated that he had a good idea who was behindthe Union, naming Crawford and Cudabac, and asked Marshall if that weretrue.Marshall replied he did not know. Clay told Marshall he liked his work,and "asked me to stick with him and I'd always have a good job there."2. The factsa.Late in April 1950, Clay again called Marshall into his office.AccordingtoMarshall's testimony, which is credited, after discussing the forthcomingrepresentation case hearing, Clay asked Marshall if he still felt the same wayhe did the last time they talked together.Marshall replied that he wouldrather not say. Clay replied that he thought Marshall was "on his side." Clayadded that he still thought Cudabac and Crawford were the ones who were try-ing to organize the station ; that "it was going to be a better place to workafter it was all settled."In June 1950, according to the credited testimony of Marshall, Clay for athird time called Marshall into his office, andquestioned me about my feelings toward the union, if I still felt the sameway as I did the first time I talked with him, had I changed, just whoseside I was on ; said he knew that Cudabac and Crawford had instigatedthe organization, and went on to tell me what a good place it was going to beafter he had gotten rid of them, how nice it was going to be to work aroundthere.Clay testified that during the period of about a month after his receipt ofJohnson's letter to him dated March 23, 1950, he sought out and talked in-dividually with-in his office or the control room-each employee represented INTERNATIONAL BROADCASTING CORPORATION (KWxn)141by the Union according to the letter, namely, each announcer and control boardoperator.He " . . explained to them what the situation was." Accordingto Clay's testimony, he told them about NLRB procedure, "what the IBEW was,"that. a secret election would be held with neither him nor the Union knowinghow they voted ; that he himself did not favor the Union, did not think it wouldhelp them ; that his door was always open, "that I didn't believe that they wouldbe as happy having a union represent then," that unionism might have a placein large organizations but in a small one "I felt that they could best presentand argue their points individually with me, and that they would be better offin the long run."He told them also that announcers were professionals withseparate talents, that their success depended on individual initiative, and that"it was an individual proposition, and I felt they would be much better off theway they were now than by having the union represent them."On direct examination Clay denied that he had ever told Marshall that he knewwho the union leaders were or named them. On cross-examination, after firstdenying that he told any employee, including Marshall, that he thought he knewwhat announcers were in favor of the Union, Clay was confronted with a prioraffidavit executed by him in which he said that "I told Marshall that I thoughtI knew the announcers who were in favor of the union . . . ." Clay at-tempted to explain away this self-contradiction by suggesting that he did notunderstand the original questions to which he gave negative answers.At thetime the questions were asked and answered, before the affidavit was shown him,however, there was no indication that the witness misunderstood the questions.Later he admitted that the affidavit was correct.Marshall impressed me as a straightforward, honest witness whose memorywas good concerning the conversations and events he was relating. This conclu-sion is based upon his demeanor while testifying, the immediacy and directnessof his answers on direct and cross-examination, and his ability and willingnessto distinguish what he remembered from what he did not remember. His versionof the above conversations with Clay is credited.It is held that in one conversation, during June 1950, Clay told Marshall heknew who had instigated the organization, meaning the Union, that they wereCudabac and Crawford, that after he had gotten rid of them it would be a goodplace to workBy these words, by coupling together the thoughts that he wasgoing to get rid of Cudabac and Crawford and that it would be a good place towork thereafter, Clay was attempting to bring home to Marshall and through himto the other employees that they would join or assist the Union at the risk of theirjobs.These words were, therefore, a threat not only to the jobs of Cudabac andCrawford, but to the jobs of Marshall and all other employees who joined orassisted the Union.It is found that in questioning Marshall as to his feelings towards the Unionduring April and June 1950 and in threatening in June 1950 the jobs of those whoinstigated, joined, and assisted the Union, Clay overstepped the bounds of per-missible conduct and that by such interrogations and such threat Respondentinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section,7 of the Act, in violation of Section 8 (a) (1) ofthe Act.'b.One Sunday morning in August 1950, prior to the withdrawal of the repre-sentationpetition,B. G. Robertson, the assistant station manager of stationKWKH, went to the radio stationand spent2 hours with the announcer on duty,8 Standard-Coosa-Thatcher Company,85NLRB 1358;Empire'Pencil Company, Divisionof HassenfeldBros.,Inc.,86 NLRB 1187 142DECISIONSOF NATIONALLABOR RELATIONS BOARDPaul Crawford.They discussed many subjects relating to the station and theUnion, including salaries, working conditions, radio stations that were organizedand those that were not, improvements which could be made at KWKH, Craw-ford's desire for more recognition of his value, the forthcoming NLRB electionand how Vendex F. Marshall was going to vote in it, Crawford's loyalty toKWKH and his desire to continue working there. Towards the conclusion ofthe conversation Robertson suggested that Crawford write him a letter or memo-randum setting forth some of the statements he had just made to him. Craw-ford testified that the suggestion was made as they were discussing Crawford'sloyalty to the station ; according to Robertson's testimony it came when theywere discussing Crawford's suggestions for improvements of the station.Theirtestimony agreed, in any case, that Robertson suggested that in the letter Craw-ford include a statement that he was loyal to the station and wanted to continueworking there, and that in the event of an election he would vote against theUnion.Robertson told Crawford that he wanted the letter to show to Clay andMr. Ewing, president of Respondent, in order to "let them know that they hadat least one loyal employee of the station."During this conversation Robertsonknew that Crawford was in favor of the Union and Robertson told Crawfordvery definitely that he, Robertson, was not in favor of the Union at KWKH.Asked on cross-examination for the reason why he suggested the inclusion inthe letter of the fact that Crawford would vote against the Union, Robertsonoffered "no particular reason" other than that it was "just a chronological orderof events that happened" during the conversation.The following Wednesday Robertson called Crawford into his office and re-minded him that Crawford was going to give him a letter. Crawford repliedthat he had consulted a lawyer and had decided not to write it because it mightembarrass him in the future in his relations with the Union or some other union.Robertson did not press him to furnish it and let the matter drop.Robertson testified on cross-examination that he wanted Crawford's assertionof loyalty in the letter in order to buttress his own statements on Crawford'sbehalf to other members of management who had been threatening to dischargeCrawford.He wanted to show them that Crawford "was at least a little loyal tothe station .... "It thus appears that on Sunday morning when he himself was not at workRobertson went to the radio station and engaged Crawford in conversation, thatduring the conversation Robertson asked Crawford to give him a statement inwriting professing his loyalty to the station, his desire to continue working thereand his intent to vote against the Union.Robertson told Crawford he wanted thestatement to give to his superiors to "let them know that they had a least oneloyal employee of the station."During the same conversation Robertson toldCrawford that he was not in favor of the Union at KWKH. Robertson thusmade it clear to Crawford that he and his superiors considered it Impossible foran employee to be loyal towards both the station and the Union, that they con-sidered those who were in favor of the Union to be disloyal to Respondent, thatthey desired evidence in writing that employees were not in favor of the Union.Respondent thus brought home to Crawford that it was concerned with hisunion affiliation or activity and that this affiliation or activity would act to hisand the other employees' detriment.By coupling together the requests concerning Crawford's voting intentions-andhis desire to continue his job, Robertson let Crawford know that the two wereinterwoven and that the one depended upon the other.The requests were animplied threat not only that Crawford's job depended upon his "loyalty" to thestation and his voting against the Union, but an implied threat that the jobs ofother employees hung in the same balance. This threat was given emphasis 3 INTERNATIONALBROADCASTING'CORPORATION(KWKH)143days later when Robertson called Crawford into his office and behind closeddoors again asked him for the statement. It is held that Robertson's requestof Crawford for a written statement asserting Crawford's loyalty to KWKH, hisdesire to continue working for KWKH, and his intention of voting against theUnion, so that Robertson could give it to Ewing and Clay to "let them knowthat they had at least one loyal employee of the station," was interference with,restraint upon, and coercion upon Respondent's employees in the exercise ofrights guaranteed in Section 7 of the Act,and that by such acts Respondentengaged in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.c.During September 1950,according to Marshall's testimony,which is credited,B. G. Robertson called Marshall into his office and... told me that he had heard rumors that I changed my attitude aboutthe union, wanted me to clarify it, wanted to know if I had or hadn't, andI didn't tell him either way, I told him I'd rather not say anything about it.He said that he thought that I was still on the side of management, buthe would just like to make sure, and . . . he asked me if I would be willingto make a statement to the effect that I would not take part in any unionactivities.... He said he like me and he hoped I would stay on with him, and Icould stay on a long time after the guys that had tried to push it down histhroat were gone, and praised my ability as an announcer....Robertson admitted that he had had a number of conversations with Marshall-in Robertson's office, in the studio,and over the telephone when Robertson was athis home.He denied that in any of them he ever asked Marshall to make astatement, either written or oral, that he would take no part in union activities.He did not deny, however, questioning Marshall as to his sentiments towards theUnion, and he did not deny uttering the implied threat to get rid of the unionleaders and the implied promise of benefit that if Marshall stayed on the sideof management his tenure would be lengthened. It is held that by Robertson'sInterrogating Marshall as to his sentiments towards the Union and requestinga written statement that Marshall would take no part in union activities whilethreatening the jobs of the union leaders, Respondent interfered with,restrained,and coerced its employees in the exercise of rights quaranteed in Section 7 ofthe Act, and that by such acts Respondent engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.d.Dan Sorkin began working for Respondent as an announcer on August 7,1950.He was employed to replace Bill Cudabac, who was about to go to theMarines.During discussions with Clay and Logan on about August 1, 1950,when they were considering him for the job, Clay asked Sorkin if he was amember of "the union." Sorkin replied, "No." Insofar as the record shows, theIBEW was the only union then interested in radio announcers in Shreveport.Clay knew that is was trying to organize other stations in Shreveport as wellas KWKH and he learned during the same conversation with Sorkin that Sorkinhad just completed 7 weeks of work at station KTBS in Shreveport. It is heldthat Clay was referring to the IBEW,which is what Sorkin testified he under-stood.During the same discussions,according to Sorkin,Logan told him that hecould advance himself,"both my salary point of view and another point ofview . .. ," "without help from any union activity,""without having some-one else bargain for me."Logan also"just advised me, he asked me to take itfor what it was worth,not to get mixed up in any union activities." 144DECISIONSOF NATIONALLABOR RELATIONS BOARDLogan's, version differed somewhat : According to him he explained to Sorkinthat efforts to organize the station had "caused a great deal of friction andargument among the announcersand amongthe control operators,and as aresult many of the men's workwas not asgood as it should be. There wasconstant bickering, bitching, complaining,and Isuggested that he not becomeinvolved in that bickering and complaining to the detriment of his work."Loganalso told Sorkin that his beginning salary would be $65 a week, that he wouldreceive a $5 increase at the end of 3 months,and anadditional $5 at the end of6 months. Sorkin was hired at a lower salary than the other announcers werereceiving "because he didn't have very much experience and we did not knowwhether he could handle the job or not." The effect of the two pay increaseswas to put him on a par "with the other announcers." Logan told Sorkin "thathe did not need anybody to get those raises for him. They would automaticallybe givento him if he would tell me the date on which the first interval ended, thenthe second interval, I would see to it that the raise was automatically in hispay check the following week." "I told him (that) after the third increase hecould make more money depending on his ability and programs and ideas andaudiences he was able to develop due to his ability." Logan testified that theautomatic increase arrangement was made "upon the advice of Mr. Clay" ; andinsofar as the record discloses, this was the first instance in which such anarrangement was made in the employing of any announcer by the station.As held above with respect to Crawford and Marshall, asking Sorkin if he wasa member of the only union then interested in radio announcers in Shreveport,was a violation of Section 8 (a) (1) of the Act.Making special arrangementsfor automatic increases and pointing out that Sorkin did not need "anybody"-meaning the Union-to get thoseraisesfor him and that therafter his financialimprovement depended solely upon his work-meaning not upon any bargainingby the Union, was an effort to keep Sorkin from joining or assisting the Union,and Indicated an intention by Clay and Logan to deal directly with Respondent'semployees and not to bargain collectively with the Union.By such acts Re-spondent interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, and thereby engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.B. The dischargesPaul Crawfordwas employed by Respondent as an announcer from September1948 until his discharge on September 20, 1950.During those years he was 21and 22 years old.Prior to that, when he was about 15, he was employed as anannouncer by Respondent for 2 weeks during a summer of a school year.Crawford was one of the three announcers who made the initial move towardsorganizing Respondent's employees, and one of the two at first suspected andlater known by Clay to be the prime movers, according to Clay's statements toMarshall, credited above.According to John Robert Shipley, KWKH's newsdirector, Crawford echoed the sentiments of Cudabac "he was out and aboveboard and very pro-union in his talk."Crawford was one of the two-Cudabacbeing the other-who testified on behalf of the Union at the representation casehearing in May 1950, after which-in June-Clay told Marshall that he knewCrawford and Cudabac were the ones who had instigated the organization, andthat it would be a good place to work after he had gotten rid of them.This showsas early as June, Clay's intent to be rid of Crawford and that the reason behindhis intent was that Crawford was one of those who instigated the Union atRespondent's radio station.These two facts are confirmed by (1) Clay's owntestimony and (2) his treatment of Crawford'at the time Crawford allegedlyrefused to read a newscast over the air. INTERNATIONAL BROADCASTING CORPORATION (KWKH)1451.Clay testified that he "started to fire" Crawford over the newscastingincident, but was dissuaded by his attorney from doing it during the "unioncrusade" on the ground that if Clay fired "one of them" he would have two strikesagainst him. Instead he made a definite decision to discharge Crawford andto do it "when this election and all blew over, the union activity blew over, and Iwasefnae to operate my station in a normal operation . . ."Meantime he beganto line up a replacement, Richard Tuck, who ultimately replaced Crawford inSeptember.Shipley placed the newscast incident in April 1950, "shortly after the unionactivities began at KWKH."Crawford placed it at a few weeks after the May 4representation case hearing.Beyond dispute is the fact that it occurred duringthe period of the "union crusade" and well before Crawford's discharge in Sep-tember.Crawford's (late is accepted, as it is likely that Clay made the decisionto discharge Crawford at about the same time that he told Marshall it would be agood.pi4ee to work after he had gotten rid of Cudabac and Marshall, which wasin June.At that time Shipley normally read over the air the 7 and 8 o'clockmorning newscasts.The newscasts were prepared by the news department.Ona number of occasions the two morning announcers, Cudabac and Crawford, hadbeen called upon to do it in his place. On the morning in question they wereasked to do it again by Mrs. Gauthier, one of Shipley's assistants in the newsdepartment, who had received a telephone call from Shipley that he could not bethere.Crawford testified that he replied to Mrs. Gauthier that he would readthe 7 o'clock newscast and that he did so ; that Cudabac replied he would readthe 8 o'clock newscast but under protest.Although Crawford allowed he mayhave left the impression with Mrs. Gauthier that he did not relish doing Shipley'sassignmentagain for him, he testified positively that he did not tell her he wouldread it under protest. Shipley testified that Mrs. Gauthier told him the an-nouncers would read, the 7 o'clock newscast under protest but would not read,the 8 o'clock newscast at all.Mrs. Gauthier did not testify and no explanationfor the failure to produce her was offered. Thus Crawford's testimony as tothe conversation with Mrs. Gauthier is the only probative evidence free from thetaint of hearsay.Furthermore Crawford impressed me as a credible witness.His testimony is credited. It is found that he read the 7 o'clock newscast andthat he did not do so under protest.2.Clay testified that when he was considering discharging Crawford over thenewscasting incident, he told his attorney "that I had, seemed to me, amplereason to fire a man forfailing to doa newscast he was supposed to do." (Italicssupplied.)This indicated that ClayassumedCrawford had failed to make thebroadcast, which was contrary to the fact.Clay obtained his information fromShipley, who testified that although he arrived in time to do the 8 o'clock news-cast himself he did not discuss with Cudabac or Crawford what they had allegedlysaid toMrs. Gauthier earlier that morning. Instead he reported the matter toLogan and Clay. Insofar as the record shows neither Logan nor Clay discussedthe matter with Cudabac and Crawford before Clay decided to discharge Craw-ford'over this incident and before he spoke to Crawford about it.According to the undenied and credited testimony of Crawford, on this occasionClay "ushered" Crawford into the record roomin a very brisk manner and proceeded to bawl me out in words of a veryungentlemanly fashion and he told me that I hadn't been doing a good job,that I had been causing trouble, and told me that I was making a horse's'Whether he concurrentlydecided to discharge Cudabac doesnot appear,Cudabac havinggone to theMarines prior to the hearing. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDass out of myself,and all this and that and the other,that he had broughtme from a small station in Arkansas and given me a chance,and I didn'tseem to appreciate it, if I made one more mistake that was going to be it,more or less shoved me back into the studio and said, get in there and if youmake one more mistake I'm going to kick your ass out of here.It was during this conversation that Clay told Crawford that Crawford had re-fused to read a newscast:Crawford replied that he had not refused.Insofaras the record shows, Clay did not then talk over the incident with Crawford.The record indicates that Clay had before then already made up his mind to dis-pose of Crawford.His failure to reconsider this point when Crawford deniedthe accusation-Crawford's truthfulness not theretofore having been doubted byClay, insofar as the record discloses-indicates that Clay did not care to learnthe facts and indicates further that Clay was interested in finding a pretext fordischarging Crawford and in laying a foundation that would support the pretext.Clay's earlier language to his attorney that he had"ample reason to fire a manfor failing to do a newscast"supports this pretext theory.Clay spoke to Crawford concerning the newscasting incident,as relatedabove, not the day it happened but about 4 days to a week later.During theintervening week be conferred with his attorney and made his decision. Sowhen he spoke to Crawford any anger and harsh attitude he displayed-as sug-gested by Crawford's uncontradicted and accepted version above-was not angerand attitude of the moment,but that of a man'who wanted to be rid of anemployee and was curbing his own desires upon advice of counsel.Showingany anger or harshness towards Crawford was uncustomary conduct on the partof any officials of station KWKH. The testimony of Logan and Shipley indi-cates that when Crawford made errors in his work they tried to correct themby suggestions rather than by criticism,because Crawford reacted with pain andmoodiness to criticism.This was due partly to his youth and partly to the factthat he is a sensitive youth-factswhich Respondent knew all the time heworked for it.Clay must have known this,but he disregarded it- and treatedCrawford harshly while warning him because he had decided Crawford wouldnot much longer be with him and he no longer cared to try to improve Craw-ford'swork.On September 19, 1950,a strike began at radio station KRMD in Shreveport.Pursuant to Shipley's request for any news concerning the strike, during hisown time that evening Crawford obtained a news release from O.E. Johnson,the International representative of the Union,and took it to Shipley.Later thesame evening,as Crawford was walking with the pickets up and down thepicket line in front of KRMD,B. G. Robertson came out of that station and theygreeted each other.Towards the end of Crawford's shift the next day Clay called him into hisoffice and discharged him.According to Crawford,He told me that he was just going to have to make it rather blunt and ..just to tell me that he was going to have to let me go because'the morningmail had been down, he said that I just wasn'twhat they needed,that hewas going to have to let me go and get someone who had more experiencealong the type of work that they wanted.According to Clay's testimony,Clay told Crawford that he was going to have tolet him go ; that his work had deteriorated considerably in the last severalmonths ; that it wasn't good for the station.Clay testifiell,. "I didn't want to gointo any more than I had to with him." Then Crawford demandedthat Clayput his reason or reasons for discharging Crawford in writing, which Clay re- INTERNATIONAL BROADCASTING CORPORATION(KWKH) 147fused to do.At the end of the interview both Clay and Crawford displayedanger.Clay's desire not to be open with Crawford and his refusal to put hisreasons in writing indicate that Clay knew he was discharging Crawford forother than good cause.Had he been taking the action for good cause he couldhave had no convincing reason for refusing to put his reasons in writing.The purport of Respondent's evidence is that Crawford was discharged fora number of reasons,none of which nor the aggregate is persuasive to me.Shipley, who admittedly was opposed to the employees of KWKH being organ-ized, stated at first that his dissatisfaction with Crawford'swork began with thelabor movement at the station,and on cross-examination changed it to Augustor September 1950.Clay found Crawford'swork improving all the time untilthe Korean war began in late June, which is inconsistent with Shipley's dates,whichever one is considered.Logan stated that Crawford was nervous afterthe outbreak of the Korean war.Crawford denied that he was any differentafter the Korean war than before. During the early part of the Korean warCrawford asked Logan to excuse him one day because he had not slept well thenight before.Logan did so graciously and acted towards Crawford as thoughhe thought nothing of it. Then Logan told Clay about it and recommended thatCrawford be discharged.That Logan should tell Clay about this incident at allindicates that Logan knew Clay was seeking one or more pretexts for dis-charging Crawford.That Logan should recommend discharge under thesecircumstances indicates the length he was willing to go to assist in finding apretext.Logan had let others off from time to time, including Marshall andCudabac, and had not recommended discharge as a result.Up to the time ofthis incident Logan had never told Crawford he was thinking of discharginghim or recommending his discharge.Itwas testified that Crawford's fan mailhad fallen off.Crawford's credited testimony was that no member of manage-ment ever told him that his fan mail was down;that his only conversation onthe subject was when he asked Logan how his, Crawford'smail compared withLogan's when Logan had the same morning program-and Logan replied Craw-ford'swas as much except when Logan was offering something free on theprogram.Crawford testified that to his knowledge no sponsor ever requestedthat Crawford be removed from his program or from selling his product, andinsofar as the record shows, no sponsor ever did.If any of the alleged reasons had been the real reasons for Crawford's dis-charge, I believe Clay would have had confidence that his cause was just andwould have discharged Crawford at the time of the incident or incidents andtold Crawford exactly why.His delay in doing so indicates he knew he neverhad just cause.In August 1950,as found above, after the Korean war had been in progressfor some 5 or 6 weeks(and when,if the accounts of Shipley,Logan,and Clayare believed,Crawford'swork was deteriorating)Robertson went out of hisway twice to obtain a statement in writing from Crawford professing Craw-ford's loyalty to the station,his desire to continue working there,and his intentto vote against the Union.Robertson was the second high man in the organ-ization and there is every indication in the record that Clay, Robertson,Logan,and Shipley kept each other informed concerning the organizational activities oftheir employees.Robertson knew that the score against Crawford was chieflyhis union affiliation and activity,and that if he could convince his fellow-members:of management of Crawford's turnabout on the Union,he could re-trieve and secure Crawford's waning job.Had the real reason for Crawford'sapproaching discharge been that his work was deteriorating,it is impossible to 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstand how Robertson thought he could aid Crawford with a written state-ment of loyalty.Asked about this on cross-examination Robertson testified thathe felt showing the written statement from Crawford would overcome some ofthe reasons why Robertson felt the Respondent was going to discharge him.The entire record of the case and my observation of the witnesses convincesme, and it is so held, that the real reason for Crawford's discharge was thathe had instigated the Union and was one of its leaders at station KWKH. Indischarging Crawford in September Clay was merely carrying out his intentexpressed to Marshall in June to get rid of those who instigated the organiza-tion, and his decision reached at about the same time to discharge Crawfordwhen the election and the Union activity had blown over and he was again free"to operate my station in a normal operation . . . ." By September the repre-sentation case had been dismissed, the elections at the other stations in Shreve-port had been held, the focal point of union activity had moved for the momentto a strike at another station, and Clay decided his moment had come. It isheld that by discharging Crawford on September 20, 1950, Respondent unlaw-fully restrained and coerced its employees in violation of Section S (a) (1), anddiscriminated against Crawford in regard to his hire and tenure of employment,thereby discouraging membership in the Union, in violation of Section 8 (a)(3) of the Act.Vender F. Marshallwas employed by Respondent as an announcer from aboutOctober 31, 1949, until his discharge by Clay on November 14, 1950.At the timeof the hearing he was station manager of radio station KCIJ in Shreveport.At the time of the hearing Marshall was 24 years old.As is indicated above, for a time after he authorized the Union to representhim on March 23, 1950, Marshall was not certain whether, in the antiunionclimate established by Clay, Logan, Shipley, and Robertson, he wished to pro-ceed with the Union.During this period, which extended from March until hewas called to service with the Air Corps in late August 1950, Shipley's under-standing was that Marshall had no sympathy towards the Union, and Robertsonunderstood Marshall was against the Union and was intending to vote againstit.During this period, as found above, Clay questioned Marshall as to hisunion sympathies and expressed the thought that Marshall was on Clay's side.During this period there was every indication that Respondent wished to retainMarshall in its employ.During August Robertson learned from Shipley thatMarshall was considering resigning and accepting an opening which had, beenoffered hi'in at another station in Shreveport.Robertson called Marshall intohis office and used all of his persuasion in an effort to hold Marshall, includingthe statement that he had a much better job in mind for Marshall later on, withthe result that Marshall decided not to accept the other offer.When Clay learnedMarshall had been summoned to the Air Force as a reservist, Clay extendedhimself considerably to hold him. It being thought that Marshall would notpass the medical tests because of a leg injury, Clay tried to save Marshall theexpense and time of going to Biloxi, Mississippi, by arranging for the physicalexamination to be taken at a nearby airfield.This failing,Claycame upon anAir Force regulation permitting the deferment of radio stationpersonnel,phoned Marshall from his home that he had found it, and the next day wrotea letter to the commanding officer of the Fourteenth Air ForcerequestingMarshall's deferment and stating in part :His position is that of announcer which includes valuable assistance inproduction and programming.The loss of this employee at the present timewould result in hardship for this radio station and it would be extremelydifficult to replace him. INTERNATIONAL BROADCASTING CORPORATION (KWKH)149Marshall had to serve a few days at Biloxi, nevertheless, and upon his returnto KWKH word began to seep around that his attitude towards the Union hadchanged.Itwas then, in September, as found above, that Robertson calledMarshall into his office, told him the rumor was that he had changed his attitudeabout the Union, asked Marshall what about it, asked him for a written state-ment that Marshall would not take part in union activities.Not long later, and a few days after the beginning of the strike at StationKRMD and a day or so after the discharge of Paul Crawford for union activi-ties as foundabove, Robertson learned of Marshall's new attitude with certainty,and Logan warned Marshall against associating with the pickets. On that occa-sionthey discussed Robertson's having gone through the picket line and havinghelped his friend, the owner of KRMD, by announcing for him.Marshall toldhim that he himself would not have crossed the picket line, that the differencebetween them was that Marshall's friends were on the picket line and that ifMarshallwent over to help them, "I would probably get fired, and he informedme that that was a different situation." In his testimony Robertson admittedthat lie got mad at Marshall because Marshall failed to understand that Robert-son had helped out at KRMD on the basis of friendship. A few days later Logantold Marshall that he had been seen associating with the men on the picket lineat KRMDand told him that if this information "got to the right parties" it mightbe bad for Marshall.The information as to Marshall's change in attitude towards the Union andhis assistanceto-the pickets must have reached Clay'ss ears, because when, onabout September 25, Marshall again told Clay he had been summoned to reportto the Air Force, Clay's attitude was entirely different towards Marshall than ithad been before.On this occasion Clay had only a curt remark for Marshall,namely that he could do nothing about it.Marshall asked Clay if he would havehis job back when he was released by the Air Force and Clay replied, in effect,that he didn't know, that he might be away 3 years and that then Clay mightbe pleasedwith his staff.Marshall reminded Clay of the law on the subject andClay replied he might be forced to take Marshall back but he certainly would notbe forced to keep him.Upon Marshall's return to the station, about November 1, some 8 days afterhe left this time, he again having been excused from service, he was reinstatedto the morning shift, which he had succeeded to on August 12 when Cudabacleft.When he reported to Clay upon his return Clay did not get up from hisdesk,did not shake hands with Marshall.On November 6, 1950, a few days after his second return from the Air Force,Marshallwas transferred from the morning shift to a split shift working fromnoon to 5: 30 and 9: 30 to 11: 30 p. in. A few days later Logan and Page,the chief announcer, called Marshallin andtold him they did not like hisattitude towards working on the nightshift, that they didn't want any "bitching"or complaining about it.Marshall denied that he had done any and said thatbe wouldn't.Logan told him to cease his "bitching" and complaining or he would"fire his ass."Logan testified that he called Marshall in on that occasion becausehe had heard rumors that Marshall was complaining about having been "donedirty."Marshall testified that although he may have made a statement to oneof the other announcers that he didn't like the new shift, he had not gone aroundthe station "bitching all the time."Marshall's testimony is credited.Marshallimpressed me as an intelligent man, and from the very beginning of the organi-zationalefforts at KWKH he had learned from the lips of Clay himself thatstation KWKH was not going to be a healthy place for union employees to work.Since then Cudabac had gone and Crawford had been discharged under cir-cumstances known to Marshall.Knowing as he did that he was the only one215233-53-11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDleft of the original three who had made the original contact with the Union'sinternational representative, and the only union mail left in the appropriateunit found by the Board, Marshall impressed me as too intelligent a nian notto have known that the executives of the station would seize upon any pretext-for getting rid of him too.Their changed attitude towards him since his change,of position towards the Union upon his return from Biloxi had been made evidentto him through the several incidents set forth above.Under these circumstancesit is probable that Marshall was conducting himself with care, and-it is sofound.On November 13, over coffee in a restaurant, occurred the conversation with-Shipley which led directly to Marshall's discharge by Clay the following day.Marshall's version, which is credited, was that Shipley asked Marshall if hehad not just returned from a union meeting and what his sentiments weretowards the Union. (Shipley testified that up until then he had always under-stood from Marshall that he was unsympathetic towards the Union.)Marshallreplied that he was for the Union, that he was "in it."Marshall added that heknew Shipley would tell Clay that and that he expected to be fired that verynight.Shipley assured him that he would not say anything about it, that hehad not asked Marshall for the purpose of passing it on to Clay.Shipley's version was that Marshall expressed much complaint to -Shipleyabout the treatment he had received from KWKH and Clay, and stated thathe was going to do everything in his power to get even with Clay and to hurtKWKH. This version is not credited. Shipley's testimony shows that fromthe very beginning of the union movement he set out-to procure the di'scliarge,of those who were active in it, and that he -would seize upon any pretext forachieving that end.The next day Shipley arranged a meeting with Logan and Page, relayed theconversation with Marshall of the night before, and the three of them decidedto recommend Marshall's discharge to Clay.Logan carried the recommendationto Clay and Clay stated he would do so.Before doing so he checked what Loganhad said with Shipley, but he did not ask Marshall for his version of the con-versation the evening before with Shipley.At about 5: 30 that afternoon Clay sent for Marshall and toldhim he wasletting him go.According to Marshall's credited testimony, Clay told him hedidn't like his attitude ; that he was a "darned good announcer" and he wishedMarshall could stay' on with them.Marshall said that Clay would hear furtherfrom this ; that he would have an unfair labor practice charge filedagainst him.Clay replied that that did not scare him; that he was not afraid of Marshall,the "God-damned union or the Labor Board."Clay's version agreed that during this exit interview Marshall claimed that hewas being discharged because of his union activities and that Clay would hearfurther from it.Clay did not deny the alleged reference to the Union and the Labor Board.According to Clay's version he told Marshall,The reason I am letting you go is because apparently you are dissatisfiedwith the station and that you cannot only do the best job you are capableof doing, but you are interfering with the people who work with you andgetting them all upset and they can't do their best job because of it andyou are mad with the station and apparently can't do your best job and Ithink it's time we just parted.Clay's version stated that when Marshall said he was beingfiredfor his unionactivities Clay replied, "That is verymuchof a surprise to me. I had no ideathat you were interested in the Union . . . . . INTERNATIONAL BROADCASTING CORPORATION (KWKH)151Both versions indicate that at the end of the interview both parties to it wereangry and talked as angry men talk.Clay threatened to call the police to haveMarshall thrown out, but didn't.Respondent's evidence suggested even other reasons than those given toCrawford by Clay according to the latter's version.None of the added versionsare persuasive as the cause for Marshall's discharge, individually or in theaggregate.Sometime during the summer of 1950 Marshall and a newscasternamed Ed Smith engaged in some horseplay, after which Marshall was repri-manded It is undenied in the record that a certain amount of horseplay wascommon practice and that announcers were not discharged for it.Shipleycomplained to Logan that Marshall did not correctly introduce Shipley as "Ark-La-Tex's No. 1 newscaster."This Marshall denied, Marshall impressed me asa much more reliable and credible witness than Shipley.Marshall's denial iscreditedAt one time towards the end of his tenure Marshall allegedly said toShipley, "Isn't this a stinke^ place to work?"Marshall's denial is credited.Oneday towards the end of his tenure Marshall read a fan letter over the air, accord-ing to Logan. In it the writer stated that Marshall sounded bored.Afterreading it, according to Logan, Marshall commented, "Who wouldn't be boredrunning this sort of stuff?"Marshall denied making this comment. I do notbelieve that one as intelligent as Marshall would make such a comment.Marshall's denial is credited.Respondent adduced evidence intended to suggest that it had dischargedCrawford and Marshall for the purpose of replacing them with more talentedannouncers so as to improve KWKH's Hooper rating so as to get back a numberof valuable accounts it had lost to station KTBS.KTBS took the accountsduringthe- period October 1949 to April 1950, so that it was after that period`that Respondent was attempting to win them back.During this period thesummerand fall of 1950, Clay extended himself to keep Marshall from the AirForce and Robertson talked Marshall out of resigning and going elsewhere.Sorkin was hired about August 1, not having had much experience as an an-nouncer and Respondent not knowing "whether he could handle the Job or not,"according to Logan's testimony. It follows from these facts that there was noconnection between the discharges of Crawford and Marshall and Respondent'sefforts to improve its Hooper rating.The entire record of the case and my observation of the witnesses convincesme that Marshall was discharged in order to rid KWKH of its only remainingunion announcer so that Clay could be free again "to operate my station in anormal operation"Only Marshall stood between Clay and complete freedomfrom the union menaceThe record contains specific proof, cited above, thatRobertson, Logan, and Shipley each had knowledge of Marshall's allegiance tothe Union after his return from Biloxi, and it is inconceivable on this record tobelieve that Clay did not know it also. If he had not known it before he certainlylearned it from Shipley after Shipley learned it from Marshall on November 13.However, Clay's attitude towards Marshall when he left the second time for theAir Corps and his treatment of him upon his return indicate that Clay then knewof Marshall's turnabout.Thereafter Clay was seeking a pretext to be rid ofMarshall, and when on November 14 he received the report and recommendationfrom three of his subordinates he decided he had found it.The entire record in the case bears out the conclusion that Marshall was agood announcer and that he wished to continue working at KWKH, the largeststation in its section of the countryAny change in his attitude towards thestation was a direct result of the ch:'inged attitude towards him of the executivesof the station after his final decision to regard himself as a union man.He wasworking in a hostile atmosphere and knew that his days were numbered.Had 152DECISIONSOF NATIONALLABOR RELATIONS BOARDthere not been hostility towards Marshall, Clay would have inquired of Marshallwhat he had said to Shipley the night before.His failure to make the inquiryshows that he was not interested in finding the facts and that he was no longerinterested in keeping Marshall in his employ, even though he knew Marshallwas a good announcer.His main interest in Marshall at that point was to finda pretext to be rid of him, and discovering what actually was said by Marshallto Shipley the night before might have upset the pretext.It is held that by discharging Marshall on November 14, 1950, Respondentunlawfully restrained and coerced its employees in violation of Section 8 (a) (1),and discriminated against Marshall in regard to his hire and tenure of employ-ment, thereby discouraging membership in the Union, in violation of Section 8(a) (3) ofthe Act.C. The refusal to bargain1.The appropriate unit and the Union's representation of a majority thereinThe complaint alleged that all announcers employed by Respondent, excludingall other employees and supervisors as defined in the Act, constitute an appropri-ate unit for the purposes of collective bargaining within the meaning of theAct.This allegation corresponded with the Board's appropriate unit findingin its Decision and Direction of Election of August 8, 1950, in Case No. 15-RC-367.No evidence concerning this subject was introduced by either party at thehearing in the current case. In view of the Board's earlier finding, the fact thatthe unit as alleged appears to be an appropriate one, and the, absence of anyevidence to the contrary, I find that the unit as alleged and set forth aboveconstitutes a unit appropriate for the purposes of collective bargaining within themeaningof the Act.At the time of the request and refusal to bargain, considered below, Respondentemployed at station KWKH five announcers of when one was the chief announcerand of whom three, Cudabac, Crawford, and Marshall, had authorized theUnion to represent them for collective bargaining purposes.Beyond dispute isthe fact that at the time of the request and refusal the Union represented amajority in the appropriate unit and was therefore the duly designated repre-sentative of the employees in the appropriate unit.2.TherefusalOn March 23 or 24, 1950, the Union's international representative, O. E.Johnson, wrote Clay that a majority of KWKH's announcers and control boardoperators had designated the Union as their collective bargaining representa-tive, and requested that KWKH recognize the Union as the collective bargainingrepresentative for such employees, and grant the Union a conference.On March 30, 1950, Clay wrote Johnson acknowledging receipt ofJohnson'sletter and statingWe'are not in a position to extend such recognition until it has been deter-mined that the union named represents a majority of the employees in anappropriate bargaining unit.The events of the next few months afford conclusive proof that thisrefusalof recognition was based not upon any good faith doubts but upon a completerepudiation of the collective bargaining principle.As the entire record in thecase shows, from the very beginning of the organizational efforts of its employeesRespondent's executives started upon a campaign of interrogation,interfer-ence,and coercion of its employees and finally illegally discharged two of the INTERNATIONAL BROADCASTING CORPORATION (KWKH)153Union's three known members.Within a month after his receipt of Johnson'sletter, as Clay testified, Clay sought out and talked individually with each em-ployee in the alleged appropriate unit, and advised them to bargain individuallywith him and they would be betteroff inthe long run, that their success de-pended upon their own individual initiative rather than upon collective bargain-ing-thus indicating not only his preference for but his intent to continue in-dividual bargaining and to repudiate collective bargaining.Confirmatory proofis the language used by Clay during his testimony when he said he made a deci-sion (in late May or early June 1950) to discharge Crawford "when this electionand all blew over, the union activity blew over, and I was free to operate mystation in a normal operation. .. .Within this context the words, "normal operation" means operation withoutany bargaining with the Union as to wages, hours, and working conditions of the-station's employees-the Union having blown past as a gust of wind leavingnothing in its wake but freedom for the executives of KWKH to operate thestation exactly as before.During the period in question Respondent not onlyintended to continue to bargain individually with its employees and advised itsemployees that that would be best for them, but in employing Sorkin it actuallymade special arrangements for automatic increases, as found above, and advisedSorkin, in effect, that he would not need the Union to get those or other futureraises for him. It is little wonder that when the Board ordered an election andthe Union considered the campaign of interference, coercion, and repudiation ofthe collective bargaining principlein toto,it decided that the atmosphere wouldnot permit a fair election and requested withdrawal of the petition.The entire record in the case demands a finding, which is hereby made, thatin refusing to recognize the Union and to set a date for bargaining conferences,in its letter of March 30, 1950, Respondent refused to bargain collectively withthe Union in violation of Section 8 (a) (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities, set forth in Section III, above, occurring in connectionwith Respondent's operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in the unfair labor practices setforth above, I recommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.Respondent having discharged Paul Crawford and Vendee F. Marshall becauseof their union and concerted activities, I recommend that Respondent offer toeach of them immediate and full reinstatement to his former or a substantiallyequivalent position 6 without prejudice to his seniority and other rights andprivileges and make each whole for any loss of pay he may have suffered byreason of Respondent's discrimination against him by payment to each of themof a sum of money equal to that which he normally would have earned as wagesfrom the date of his discharge, the date of the discrimination against him, to thedate when, pursuant to the recommendations herein contained, Respondent6 The ChaseNational Bank of the City of New York, San Jpan, Puerto Rico,Branch,65 NLRB 827. 154 , DECISIONS OF NATIONAL LABOR RELATIONS BOARD -shall offer them reinstatement,less the net earnings of each during said period °Loss of pay shall be determined by deducting from a sum equal to that whichthese employees would normally have earned for each quarter or portion thereof,their net earnings,if any, in other employment during that period.Earningsin one particular quarter shall have no effect upon the back-pay liability for anyother quarter.,The quarterly periods described herein shallbegin with thefirst day of January,April,July,and October.'It is recommended further' thatRespondent make available to the Board upon request payroll and other records,in order to facilitate the checking of the amount of back pay due.8It having been foundthatRespondent refused to bargain collectively with theUnion as the exclusive representative of their employees in an appropriate unit,I recommend that Respondent upon request bargain collectively with the Unionas the exclusive representative of such employeeswith respectto rates of pay,wages, hours,and other terms and conditions of employment.'Because of the Respondent's unlawful conduct and its underlying purpose andtendency, I find that the unfairlabor practices found are persuasivelyrelatedto other unfair labor practices proscribedand that dangerof their commissionin the future is to be anticipated from the courseof theRespondent's conduct inthe past.10The preventive purpose ofthe Act will be thwartedunless the orderis coextensivewiththe threat.In order, therefore,to make effective the inter-dependent guarantees of Section7, to preventa recurrence of unfair labor prac-tices, andthereby tominimize industrialstrifewhichburdens and obstructscommerce,and thus effectuate the policiesof the Act,Iwill recommend thatRespondent cease and desist from in any manner infringing upon the rightsguaranteed in Section7 of the Act.CONCLUSIONS OF LAW1. International Broadcasting Corporation is engaged in commercewithin themeaning of Section 2 (6) and(7) of the Act.2. International Brotherhood of Electrical Workers, AFL, is a labororganiza-tion within the meaning of Section 2 (5) of the Act.-3.At all times material herein, the following employees of InternationalBroadcasting Corporation at its radio station KWKH have constituted and nowconstitute a unit appropriate for the purposes of collective bargaining: Allannouncers, excluding all other employees and supervisors as defined in the Act.4.On March 30, 1950, International Brotherhood of Electrical Workers, AFL,was the exclusive bargaining representative of the employees in the aforesaidappropriate unit in accordance with the provisions of Section 9 of the Act.5.By refusing on March 30, 1950, and at all times thereafter to bargain col-lectivelywith International Brotherhood of Electrical Workers, AFL, as theexclusive representative of all its employees in the aforesaid unit,Respondenthas engagedin and is engaging in unfairlabor practices within themeaningof Section 8 (a) (5) of the Act.6.During April and June 1950, by interrogating Vendex F.Marshall as tohis sentimentstowards the Union and by threatening the jobs of those whoinstigated, joined, andassistedthe Union, Respondent interfered with,restrained,6Crossett Lumber.Co,8 NLRB 440,497-8;Republic Steel Corporationv.N. L. R. B.,311 U. S. 77 F W. Woolworth Company,90 NLRB 289.6 F. W. Woolworth Company, supra.9N. L. R. B.v. Franks BothersCo., 321U. S 702.°°N. L R.B v. Express Publishing Co.,312 U. S. 426. GENERAL ELECTRIC COMPANY155and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.During August 1950, by requesting of Paul Crawford a written statementasserting his loyalty to KWKH, his desire to continue working for KWKH, andhis intention of voting against the Union, so that Robertson could give it toRespondent's president and general manager, Respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section7 of the Act, and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.8.During September 1950, by interrogating Vendex F. Marshall as to hissentiments towards the Union and by requesting of him a written statement thatMarshall would take no part in union activities, while threatening the jobsof the union leaders, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, and there-by has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.9.During August 1950, by interrogating Dan Sorkin as to his union mem-bership, and by arranging for automatic wage increases for him and assuringhim that he did not need the Union to obtain those or other increases, Respon-dent interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.10.By discriminating in regard to the hire and tenure of employment of PaulCrawford and Vendex F. Marshall, thereby discouraging membership in Inter-national Brotherhood of Electrical Workers, AFL, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.11.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]GENERAL ELECTRICCOMPANY (TIFFIN PLANTOF THE FRACTIONALHORSEPOWER MOTOR DEPARTMENT),andINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINE WORKERS, CIO, PETITIONERGENERAL ELECTRICCOMPANY (NILEs GLASS WORKS, LAMP DIVISION),andINTERNATIONALUNIONOF ELECTRICAL,RADIO & MACHINEWORKERS, CIO,PETITIONER.Cases Nos. 8-RC-1524 and 8-RC-1533.May 16,1959Decisionand OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Philip Fusco,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed." 1 The-petition and other formal papers were amended at the hearing to show the correctname of the Employer99 NLRB No. 35.